JONES, J.
Plaintiff sues defendant for one hundred and fifty dollars ($150.00).
Defendant had borrowed from W. B. Wright, Jr., one hundred and fifty dollars ($150.00) and Wright, not being able to secure repayment, had, by written instrument, assigned his claim to plaintiff company.
In proving the debt, Wright testified that the assignment had been made so that the Discount Company might bring suit in its own name, and, that if it effected collection, the net amount recovered' was to be turned over to him.
Defendant has filed, in this Court, an exception of no cause of action, claiming that Wright’s testimony shows that the Orleans Discount Company is not really the assignee of the claim.
We see no merit in this contention whatever, and we are well convinced that this defense is not available to the borrower. We are referred to no decisions on this point and we feel that the failure of counsel to refer us to any results from the fact that there are none.
In making the loan, Wright gave Cartwright two checks, one for fifty 'dollars ($50.00), dated October 6, 1926, and one for one hundred dollars ($100.00), dated December 6, 1926. Interest at five per cent (5%) is claimed from dates of the respective checks.
Defendant contends that interest should not have been allowed from the respective dates on which the loans were made, but only from judicial demand, or, at any rate, only from the date on which repayment was due.
Since there was no special agreement with reference to the payment of interest, no interest was due until after the maturity of the obligation.
We find nothing in the record to show when the obligations matured, and, there*305fore, are of the opinion that interest is only due from judicial demand.
It is therefore ordered, adjudged and decreed that the judgment appealed from he amended, and it is now ordered, adjudged and decreed that there be judgment in favor of plaintiff and against defendant in the sum of one hundred and fifty dollars ($150.00), with interest at the rate of five per per cent (5%) from judicial demand.
All costs to be paid by defendant.